DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/245,999 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application as originally disclosed fails to disclose leaving tissue below the region of interest unaffected and a frequency range from about 750 mHz to about 500 MHz. Accordingly, claims 16-20 are not entitled to the benefit of the prior application.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 10-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10-15 of prior U.S. Patent No. 10,070,883. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 16-20 of U.S. Patent No. 10,070,883. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions discloses a method for providing treatment to a patient comprising coupling an ultrasound transducer to a skin surface of a patient; emitting energy from the ultrasound transducer into a superficial region of interest below the skin surface of the patient, the superficial region of interest consisting of a subcutaneous layer of skin; ablating tissue in a portion of the region of interest; creating a lesion in the tissue at a depth in a range of 0.1 µm to 100 µm below the skin surface; and sparing tissue at the depth of greater than 100 µm below the skin surface from damage from the ablating. Furthermore, both inventions claim a method for providing ultrasound treatment to a patient comprising operating a transducer to emit acoustic energy within a frequency range from about 750 mHz to about 500 MHz; coupling the transducer to a region of interest consisting of a superficial region and a subcutaneous region; focusing a first acoustic energy to a first depth in the region of interest; ablating a portion of superficial tissue in the superficial region; creating a first lesion in the superficial tissue; focusing a second acoustical energy to a second depth in the region of interest; ablating a portion of subcutaneous tissue in the subcutaneous region; creating a second lesion in the subcutaneous tissue; and leaving tissue below the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 4-5, 16-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Vaezy et al (US 7,070,565).
Vaezy et al. discloses a method for providing treatment to a patient, the method comprising coupling an ultrasound transducer to a skin surface of a patient (Figs. 12B-12C), emitting energy from the ultrasound transducer into a superficial region of interest below the skin surface of the patient, the superficial region of interest consisting of a subcutaneous layer of skin (Figs. 12B-12C), ablating the tissue portion of the region of interest (col. 23, lines 15-33; Fig. 12B-12C), creating a lesion in the tissue at a depth in the range of 0.1 µm to 100 µm below the skin surface (col. 23, lines 15-33; Fig. 12B-12C), and sparing tissue at the depth greater than 100 µm below the skin surface from damage from the ablating tissue (col. 23, lines 15-33; Fig. 12B-12C). Vaezy et al. discloses power in the range of 100 W/cm2 to about 10,000 W/cm2 (col. 6, lines 44-45) and power in the range of 2W to 90 W (col. 19, lines 13-14). Vaezy et al. discloses a frequency within the range from about 750 mHz to about 500 MHz (col. 9, line 41; col. 11, line 8). Vaezy et al. disclose a first and second depth (Figs. 12B-12C).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaezy et al. (US 7,070,565) in view of Hissong et al. (US 6,936,046).
Vaezy et al. discloses the subject matter substantially as claimed except for further comprising imaging and displaying the portion of the region of interest. However, combination ultrasound imaging and therapy systems are well known in the field of ultrasound. Hissong et al. discloses providing imaging capabilities (col. 16, lines 38-41). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Vaezy et al. with the imaging capabilities of Hissong et al. as it is well known in the art to combine imaging with therapy.
Claims 8-10, 12-13, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaezy et al. (US 7,070,565) in view of Marcus et al. (US 5,295,484).
Vaezy et al. discloses the subject matter substantially as claimed except for a frequency range from about 20 MHz to about 500 MHz or a frequency range from about 10 MHz to about 30 MHz. However, Marcus et al. teaches in ultrasound therapy a frequency range between 1-40 MHz (col. 3, line 49). Therefore, it would have been obvious to one of ordinary skill in the art to have provided a frequency range from about 20 MHz to about 500 MHz or 10 MHz to about 30 MHz as taught by Marcus et al. as an optimization of ranges is well within the skill level of one of ordinary skill in the art.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaezy et al. (US 7,070,565) in view of Marcus et al. (US 5,295,484) as applied to claim 10, further in view of Hissong et al. (US 6,936,046).
Vaezy et al. discloses the subject matter substantially as claimed except for further comprising imaging and displaying the portion of the region of interest. However, combination ultrasound imaging and therapy systems are well known in the field of ultrasound. Hissong et al. discloses providing imaging capabilities (col. 16, lines 38-41). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Vaezy et al. with the imaging capabilities of Hissong et al. as it is well known in the art to combine imaging with therapy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793